Burch, J.
(dissenting) : I fear my brother physicians have merely thrown a case of noncompliance with a statute into negligence, and then have prescribed for the negligence.
The trial court stated the plaintiff’s cause of action to the jury as follows:
“8. You are instructed that it is admitted by plaintiff that the fences of defendant along its right-of-way, at and in the vicinity where animals in question were killed, were not out of repair, and that his only contention is that the cattle-guards of defendant were insuffi*603cient and did not prevent the animals in question, belonging to plaintiff, from crossing from the public road over into the right-of-way of defendant.”
The statute applicable to such a case was given and interpreted in the following instructions:
“3. Section 7001, of the General Statutes of 1909, provide that:
“ ‘Every railway company or corporation in this state, and every assignee or lessee of such company or corporation, shall be liable to pay the owner the full value of each and every animal killed, and all damages to each and every animal wounded by the engine or cars on such railway or in any other manner whatever in operating such railway, irrespective of the fact as to whether such killing or wounding was caused by the negligence of such railway company or corporation, or the assignee or lessee thereof, or not.’
“Section 7005 of the General Statutes of 1909, provides :
“ ‘This act shall not apply to any railway company or corporation, or the assignee or lessee thereof, whose road is inclosed with a good and lawful fence to prevent .such animals from being on such road.’
“4. Under the sections above quoted it is the duty of the railroad company to place proper cattle-guards on the sides of the public highways on its right-of-way to prevent animals from going upon its right-of-way, and if you find from the evidence that the defendant failed to construct cattle-guards at the points in question, which were reasonably sufficient to prevent animals from wandering on its right-of-way, or that defendant permitted said cattle-guards to become obstructed so as to enable the passage of animals over same, and that horses and mules of plaintiff crossed over the cattle-guard in question, on the right-of-way of defendant, and were killed by a passing train belonging to defendant, defendant is liable for the full value of such horses and mule as went over the cattle-guard in question and on the right-of-way of defendant, irrespective of the fact as to whether such killing was caused by the negligence of the defendant or not, and the fact that the plaintiff might have been guilty of contributory negligence is no defense, and your verdict should be for the plaintiff.
*604“5. A cattle-guard that is only apparently good, or that will only apparently prevent animals from going on the right-of-way will not excuse a railroad company from liability to the owner of the animals which pass over or through such cattle-guards and upon the right-of-way, and are killed or injured by a passing train.”'
There was no contention that the snow fall which obstructed the cattle guard was excessive or unusual or not naturally to be anticipated, and consequently the instructions were, in my opinion, correct and applicable to the facts.
The jury returned, among others, the following special findings of fact:
“12. Was the railway of the defendant enclosed with a good, sufficient and lawful fence at or near the place where the animals were struck by the engine of No. 12? Ans. Yes; but the cattle-guard was allowed to become obstructed on the day of damage.
“14. State if any proper cattle-guard would have-prevented plaintiff’s stock from getting onto the right-of-way at the place in question. Ans. Yes.
“15. If you find that the cattle-guards in question were defective, then state in what respect they were so defective. Ans. They were not defective, but were-allowed to become obstructed by snow.
“16. If you find that the defendant Railway Company, its officers, agents or employes, were negligent,, then state in what respect they were negligent. Ans. By not keeping the guards clear of snow.”
Reading finding No. 14 with the others, and reading' all the findings in the light of the instructions and with the general verdict, it seems to me the jury meant to say that while the cattle guards answered to that name-in all respects and so were not defective, they did not prevent stock from getting upon the defendant’s right, of way when allowed to become obstructed by snow. They were summer-season cattle guards, not defective at all, but if allowed to become obstructed with snow were not proper or sufficient for the purpose of preventing stock from going upon the defendant’s tracks.
*605Harmony is the imperative word in cases of this kind, and considering the findings in the manner suggested, the cattle-guard did not properly complete the fence after the snow had fallen, and a violation of the statute was established.
Regarding the case as one involving negligence instead of compliance with the statute, the opinion of the court is fine.